UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee een eee ee ee ee ee ee ee ee x
UNITED STATES OCF AMERICA : O04cr1110 (DLC)
tlevi556 (DLC)
“vo
ANGELO DIPIETRO, : ORDER
Defendant.
mee a ee ee i er a ee ee x

DENISE COTE, District Judge:

Having received Angelo DiPietro’s letter of May 18, it is
hereby

ORDERED that the resentencing proceeding scheduled for May
20 is adjourned. The Court shall next week inform the parties

of the new date for the resentencing proceeding.

Dated: New York, New York
May 19, 2021

uss ke

WENISE COTE
United StAtes District Judge

 
